Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 7, 2021

                                      No. 04-21-00171-CV

                                    Leticia RODRIGUEZ
                                   Cross-Appellee/Appellant

                                                v.

                            Lydia RODRIGUEZ and Robert Pereida
                                  Cross-Appellants/Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19456
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
       On June 3, 2021, the trial court clerk filed a notification of late record, notifying this
court that the clerk’s record has not been filed because appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record based on the recalculated, corrected
costs.
       It is therefore ORDERED that appellant Leticia Rodriguez provide proof to this court
within ten (10) days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee.
        It is further ORDERED that the clerk’s record must be filed no later than ten (10) days
after the date appellant’s written proofs are filed with this court. If appellant fails to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court